          Case 1:18-cv-09936-LGS Document 220 Filed 03/31/20 Page 1 of 4
                          The parties' request to extend fact discovery is GRANTED. An amended
                          case management plan and scheduling order will issue separately.

                                  Plaintiffs shall file a letter response to Defendants' letter at Dkt. No. 208,
                                  pursuant to this Court's Individual Rules, by April 1, 2020.

                                  So Ordered.

                                  Dated: March 31, 2020
                                         New York, New York

        Jane Doe, et al. v. Trump Corp., et al., 1:18-cv-9936 (LGS)
Dear Judge Schofield:
        We write on behalf of both parties, and pursuant to the Court’s Order dated March 13, 2020
(Doc. No. 198), to update the Court on the status of our discussion with respect to certain remaining
discovery issues. We are pleased to report agreement on all but three discrete issues as to which
the parties continue to meet and confer.
        Following the Court’s March 13 Order, Plaintiffs sent letters to Defendants dated March 16
and March 23, in which Plaintiffs proposed certain additional custodians, extended date ranges,
narrowed search terms for the extended date ranges, and modifications of certain discovery
deadlines. Following a meet-and-confer and additional correspondence, the parties have agreed
as follows:
I.      ADDITIONAL CUSTODIANS
       Defendants will expand their searches for relevant documents to include at least the
following six additional custodians: 1
             •   Hope Hicks
             •   Owen Reidy
             •   Katherine Murphy
             •   Meredith McIver
             •   Jessica Macchia
             •   Alex Cannon
        Plaintiffs also have requested the addition of three further custodians: Amanda Miller, Phil
O’Grady, and Kelly Shea. Defendants have stated they believe that at least a portion of these three
individuals’ files may be maintained in archival form. Defendants take the position that it may be
unduly burdensome to restore or retrieve those files from Defendants’ archives. Plaintiffs have
asked for certain information relating to the format and medium of any such archival material, and
Defendants have agreed to provide that information. Plaintiffs reserve all rights with respect to
these three custodians following Defendants’ response to Plaintiffs’ inquiries.



1
 While Plaintiffs initially requested the addition of Eleonor Content and Corey Lewandowski as custodians as well,
Defendants have represented that neither they nor The Trump Organization exercises possession, custody, or control
over those individuals’ files.
         Case 1:18-cv-09936-LGS Document 220 Filed 03/31/20 Page 2 of 4



II.     SEARCH TERMS FOR JANUARY 1, 2005 TO OCTOBER 29, 2013
       Defendants have agreed to run the narrowed search terms set forth below, for the extended
time periods noted below, for all agreed custodians:
                                  Terms                                       Time Frame
 1
                                                                           January 1, 2005 to
       "ACN" OR "American Communications Network" OR "LKN"
                                                                            October 29, 2013

 2
       ("Direct" w/2 "selling") OR ("Network" w/2 "marketing") OR          January 1, 2005 to
                 "MLM*" OR ("pyramid*" w/5 "scheme*")                       October 29, 2013

 3                                                                         January 1, 2005 to
          "Success" w/2 ("Home" OR "mag*" OR "magazine*")
                                                                            October 29, 2013
 4
        ("Anne" w/2 ("Butcher" OR "Archer")) OR (“Dolphin” w/10
                                                                           January 1, 2008 to
       (“Media” or “Entertainment”) OR "dolphinent@aol.com" OR
                                                                            October 29, 2013
         "Dolphin Media Group" OR "*@dolphinmediagroup.com"

 5                                                                         January 1, 2005 to
                               Provenzano
                                                                            October 29, 2013
 6                                                                         January 1, 2005 to
                                  Cupisz
                                                                            October 29, 2013
 7                                                                         January 1, 2005 to
                               Stevanovski
                                                                            October 29, 2013
 8                                                                         January 1, 2005 to
            ("videophone!" OR "video phone!") OR Worldgate
                                                                            October 29, 2013
 9                                                                         January 1, 2005 to
                    ("International" w/2 "Training*")
                                                                            October 29, 2013

        The parties are continuing to meet and confer about the responsiveness criteria that
Defendants will apply to documents responsive to these searches. Pursuant to the Court’s
March 13 Order, the parties will report on the status of those discussions by letter on Monday, and
will be prepared to address any remaining disputes with the Court during the telephone conference
scheduled for April 1.
III.    ORGANIZATIONAL INFORMATION
       Following our joint letter dated March 20, 2020, the parties have now reached the further
agreement that Defendants will produce entity-level organizational information from January 1,
2013 to the present by March 30, 2020. (See Doc. No. 207, Section II.)


                                                2
         Case 1:18-cv-09936-LGS Document 220 Filed 03/31/20 Page 3 of 4



        Plaintiffs also have requested organizational information, at both the individual and entity
levels, for the time period January 1, 2005 to January 1, 2013. Defendants have represented that
they are investigating the availability of such information, and the parties are continuing to meet
and confer about the production of such information.
IV.    DEADLINES AND SCHEDULING
        Pursuant to the Court’s guidance during the March 12 conference, the parties have agreed
to, and hereby jointly request, an April 30, 2020 deadline for substantial completion of document
discovery, with the understanding that the parties will meet and confer and work cooperatively to
accommodate any trailing productions that may be necessary as a result of, among other things,
the unique circumstances presented by the COVID-19 pandemic.
        The parties have further agreed to, and hereby jointly request, a June 30, 2020 deadline for
completion of fact depositions, and of fact discovery generally, with the understanding that the
parties will meet and confer and work cooperatively to address the unique circumstances presented
by the COVID-19 pandemic, and respectfully reserve the right to seek further extensions of that
deadline as necessary and appropriate.
       If the Court is amenable to these jointly requested extensions, the parties further request a
corresponding extension of the expert discovery deadline set forth in Paragraph 9(b) of the Second
Amended Case Management Plan (Doc. No. 192), as well as corresponding extensions of the
conference dates set forth in Paragraphs 13(b) and (c).


                                                       Respectfully submitted,




                                                 3
    Case 1:18-cv-09936-LGS Document 220 Filed 03/31/20 Page 4 of 4



/s/ Roberta A. Kaplan                    /s/ Joanna C. Hendon
Roberta A. Kaplan                        Joanna C. Hendon
John C. Quinn                            Cynthia Chen
Alexander J. Rodney                      Andrew L. Kincaid

KAPLAN HECKER & FINK LLP                 SPEARS & IMES LLP
350 Fifth Avenue, Suite 7110             51 Madison Avenue
New York, New York 10118                 New York, New York 10010
Telephone: (212) 763-0883                Telephone: (212) 213-6996
Facsimile: (212) 564-0883                Facsimile: (212) 213-0849
rkaplan@kaplanhecker.com                 jhendon@spearsimes.com
jquinn@kaplanhecker.com                  cchen@spearsimes.com
arodney@kaplanhecker.com                 akincaid@spearsimes.com

Andrew G. Celli, Jr.
Matthew D. Brinckerhoff                  Attorneys for Defendants
O. Andrew F. Wilson
Katherine Rosenfeld
David Berman
Nick Bourland

EMERY CELLI BRINCKERHOFF & ABADY LLP
600 Fifth Avenue at Rockefeller Center
New York, NY 10020
Telephone: (212) 763-5000
acelli@ecbalaw.com
mbrinckerhoff@ecbalaw.com
awilson@ecbalaw.com
krosenfeld@ecbalaw.com
dberman@ecbalaw.com
nbourland@ecbalaw.com

Attorneys for Plaintiffs




                                    4
